UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report: February 21, 2014 (Date of earliest event reported: February 21, 2014) UNITED HEALTH PRODUCTS, INC. (Exact name of registrant as specified in its charter) Nevada 814-00717 84-1517723 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) c/o Morse & Morse, PLLC 1400 Old Country Road, Suite 302 Westbury, NY 11590 (Address of principal executive offices, zip code) (516) 487-1452 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. 13e-4(c)) Item 7.01. Regulation FD Disclosure On February 21, 2014, the Company issued a press release, a copy of which is appended hereto. Item 9.01. Financial Statements and Exhibits. Exhibit Description Press release dated February 21, 2014. (Filed herewith.) 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED HEALTH PRODUCTS, INC. Dated: February 21, 2014 By: /s/ Dr. Phillip Forman Dr. Phillip Forman Chief Executive Officer 3
